



Exhibit 10.43


[Albemarle Letterhead]
February 26, 2018
[Name of Employee]
4350 Congress Street, Suite 700
Charlotte, NC 28209
Dear [__]:
As you know, following receipt of information regarding potential improper
payments being made by third party sales representatives of the Refining
Solutions business of Albemarle Corporation (the “Company” or “we”), we promptly
retained outside counsel and forensic accountants to investigate potential
violations of the Company’s Code of Conduct (the “Code”), the Foreign Corrupt
Practices Act (the “FCPA”) and other potentially applicable laws. As you also
know, based on this internal investigation, we have voluntarily self-reported
potential issues relating to the use of third party sales representatives in our
Refining Solutions business to the U.S. Department of Justice (the “DOJ”) and
Securities and Exchange Commission (the “SEC”), and intend to cooperate with the
DOJ and SEC in their review of these matters. At this time, we are unable to
predict the duration, scope or result associated with any investigations by the
DOJ or SEC, what, if any, action may be taken by the DOJ or the SEC or what
penalties or remedial actions the DOJ or the SEC may seek. Any determination
that our operations or activities were not in compliance with applicable laws,
rules or regulations could result in the imposition of fines, penalties,
disgorgement, incarceration, equitable relief or other losses. For purposes of
this letter agreement (this “Agreement”), the term “Scope” includes any conduct
or activity which is or becomes the subject of any review, inquiry,
investigation or proceeding (each, an “Investigation”) by the Company, the DOJ,
the SEC or any other governmental or regulatory authority with respect to
violations of the Code, the FCPA or any other anti-bribery or anti-corruption
law relating to the use of third party sales representatives (including, without
limitation, the subject matter of such self-report or any associated, related or
similar matter), including, in the case of an Investigation by the Company,
whether or not disclosed or reported to or investigated by any governmental or
regulatory authority.
In connection with its consideration of bonuses (cash awards) for 2017 under the
Company’s 2008 Incentive Plan, as amended and restated as of April 20, 2010 (the
“Plan”), the Executive Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”), pursuant to authority granted to it
under the Plan, approved payment of a bonus to you upon and subject to the
condition that, prior to any payment thereof, the Company shall have received
from you a duly executed written agreement entitling the Company to clawback and
recoup such bonus under certain circumstances. The Committee similarly
conditioned its approval of bonuses to certain other members of management. You
acknowledge and agree that the Company has the right and discretion to determine
not to pay any bonus to you and is not obligated to pay any bonus to you and
that, but for execution of this Agreement, the Company would not pay any bonus
to you for 2017.
Accordingly, in consideration for authorization and payment of a bonus to you
for 2017 under the Plan, you hereby agree that, upon a determination by the
Company that (i) you engaged in unlawful conduct, wrongdoing or other misconduct
within the Scope, (ii) you failed to fully cooperate (before or after the date
hereof) with the Company, the DOJ, the SEC or any other governmental or
regulatory authority in connection with any Investigation relating to the Scope,
(iii) your conduct within the Scope violated the Company’s Code of Conduct or
other policies of the Company, or (iv) you failed to exercise appropriate
supervision or oversight with respect to conduct or activities within the Scope,
the Company shall have the right to clawback and recoup any or all of the bonus
for 2017 paid to you under the Plan. For purposes of this Agreement,
“Misconduct” means any conduct covered by clause (i), (ii), (iii) or (iv) of the
preceding sentence. Without limitation of the foregoing, if the Company notifies
you of any such determination, you agree to return to the Company promptly (and,
in any event, within 30 days after request therefor) all or any part of such
bonus when as requested by the Company, without set-off, deduction or reduction
of





--------------------------------------------------------------------------------





any kind, including without limitation, reduction for any taxes that may have
been paid thereon. This Agreement shall remain in effect until 180 days after
the final resolution of any and all Investigations relating to the Scope.
The Committee will have the full authority and discretion to interpret, make all
determinations under and enforce this Agreement, including, without limitation,
determination of when to assess whether any Misconduct shall have occurred,
determination of whether any Misconduct shall have occurred and determination of
the amount of and manner in which the bonus is to be recovered, in accordance
with applicable law (including, without limitation, by seeking to clawback or
recoup the bonus or by requiring forfeiture of or offsetting any incentive
compensation due under any compensation plan, program or arrangement maintained
by the Company or any of its affiliates or subsidiaries), except as provided
below with respect to compensation subject to Internal Revenue Code Section 409A
(including the regulations thereunder, “Section 409A”). The Committee shall be
entitled to exercise its authority hereunder in full, regardless of any judicial
action, enforcement action or other resolution by the DOJ, the SEC or any other
governmental or regulatory authority. The Committee shall have the right to
exercise its authority hereunder from time to time. For purposes of this
Agreement, a “forfeiture” refers to any forfeiture or offset described in the
parenthetical in the preceding sentence. Every interpretation, determination or
other exercise of any authority or discretion by the Committee shall be
conclusive and binding upon all parties.
In determining whether Misconduct has occurred, the Committee will have the full
authority and discretion to consider any facts and circumstances (including,
without limitation, any facts and circumstances identified by the Company in an
Investigation by it), regardless of whether such facts and circumstances are
derived from an Investigation by or reported or disclosed to the DOJ, the SEC or
any other governmental or regulatory authority. Without limiting the foregoing,
the Committee shall not be bound by any delay in or absence of any judicial
action, enforcement action or other resolution or finding by the DOJ, the SEC or
any other governmental or regulatory authority.
If the Committee determines that Misconduct has occurred and that the bonus or
any part thereof should be recouped, it shall provide a written notice to you
setting forth its determination.
This Agreement may be terminated by the Committee in its discretion without your
consent at any time and may be amended by the Committee in its discretion
without your consent at any time to the extent necessary to comply with
applicable law. The Committee shall notify you of any such termination or
amendment, but the failure to so notify or a delay in so notifying shall not
render the termination or amendment unenforceable. Any award agreement or other
document setting forth the terms and conditions of any compensation covered by
this Agreement shall be deemed to incorporate this Agreement and, in the event
of any conflict between this Agreement and any award agreement or other
document, the terms of this Agreement will govern.
Any clawback, recoupment or forfeiture under this Agreement shall be in addition
to any other remedies that may be available to the Company or to the Committee,
including disciplinary actions up to and including termination of employment.
Section 409A generally provides that under certain circumstances the settlement
of amounts owed by an employee by reducing an amount of deferred compensation
that the employee is scheduled to be paid in the future may constitute an
impermissible acceleration of payment of the deferred compensation, resulting in
potential excise and other tax liabilities. Accordingly, it is the intent of the
parties that this Agreement be interpreted and applied so that the Committee
will be deemed not to have, and will not exercise, authority under this
Agreement to require any offset or forfeiture under this Agreement to the extent
that the possession or exercise of such authority would result in a violation of
Section 409A; provided, however, that there is no guaranty or assurance to you
that this Agreement will not result in adverse consequences to you under Section
409A and none of the Committee, the Company, its subsidiaries or affiliates or
their officers, directors, employees or agents shall be liable to you in respect
of adverse consequences under Section 409A.
Notices to you hereunder shall be given by written notice, shall be transmitted
by personal delivery, registered or certified mail (return receipt requested,
postage prepaid), internationally recognized courier service, facsimile or
e-mail, and shall be addressed to you at your then most recent address set forth
in the Company’s records. Each





--------------------------------------------------------------------------------





notice transmitted in such manner shall be deemed to have been delivered to you
(i) as indicated by the return receipt, the mailing label, the affidavit of the
messenger or the answerback, call back or e-mail receipt, as applicable, or (ii)
when presented for delivery to you as so indicated during normal business hours,
if such delivery shall have been refused for any reason.
THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF VIRGINIA, WITHOUT GIVING EFFECT TO
THE LAWS, RULES AND PRINCIPLES OF SUCH STATE REGARDING CONFLICTS OF LAWS. You
agree that any proceeding arising out of or relating to this Agreement or the
breach hereof may be commenced and prosecuted in a court in such State. EACH
PARTY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH PROCEEDING.
This Agreement shall also be binding upon and shall inure to the benefit of the
respective successors and assigns of the parties. This Agreement and, to the
extent not inconsistent herewith, the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof and cancel all of
the previous or contemporaneous contracts, representations, warranties and
commitments (whether oral or written) by or between the parties with respect to
the subject matter hereof. Each of a party’s obligations herein shall be
independent of its other obligations. Except as expressly set forth above, no
amendment or other modification of this Agreement (including by reason of any
award agreement or other employment, compensation or benefit documentation)
shall be binding upon a party unless it is set forth in a written instrument
which expressly states that it modifies this Agreement and which is executed and
delivered by each party. No waiver of any provision hereof shall be binding upon
a party unless such waiver is expressly set forth in a written instrument which
is executed and delivered by such party. This Agreement may be signed in any
number of counterparts and shall become effective at such time as counterparts
shall have been executed and delivered by each of the parties, regardless of
whether both of the parties have executed the same counterpart. It shall not be
necessary when making proof of this Agreement to account for any counterparts
other than a sufficient number of counterparts which, when taken together,
contain signatures of both of the parties. A facsimile or PDF of an original
shall be as effective as delivery of such original. If any provision hereof
shall hereafter be held to be invalid, unenforceable or illegal, in whole or in
part, in any jurisdiction under any circumstances for any reason, such holding
shall not affect or impair the validity, enforceability or legality of such
provision in any other jurisdiction or under any other circumstances. Any
provision that is so invalid, unenforceable or illegal in such jurisdiction
shall be reformed (and other provisions shall be added) to the minimum extent
necessary to cause such provision to become valid, enforceable and legal and to
preserve the benefits intended to be afforded thereby.
You warrant and represent that your decision to accept this Agreement is (i) not
made in reliance on any inducement, promise or representation whether express or
implied, other than the inducements, representations and promises expressly set
forth in this Agreement and (ii) not the result of any threats or other coercive
action to induce acceptance of this Agreement. You warrant and represent that
you have had adequate opportunity to review this Agreement, have carefully read
and fully understand all of this Agreement and have voluntarily entered into
this Agreement by signing below.
Very truly yours,
ALBEMARLE CORPORATION
By:                     
Name:                     
Title:                     
Agreed as of the date first above written.
_________________________________
[Name of Employee]





